United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         March 22, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-50773
                           Summary Calendar



JOHN T. JOSEY,

                                      Plaintiff-Appellant,

versus

BELL COUNTY TEXAS, RICK MILLER, County Attorney;
DAN SMITH, Sheriff, JANE DOE, Secretary; R. W. PATTERSON,
Jail Administrator; BELL COUNTY LAW ENFORCEMENT CENTER;
PENNYBAKER, Corporal; FNU ANDREWS, Officer; FNU MINTER,
Officer; PLANAS, Officer; FISCHBACH; FNU MARTINEZ, Officer,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-02-CV-365
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     John T. Josey filed a complaint pursuant to 42 U.S.C. § 1983

alleging that, while he was being housed at the Bell County Law

Enforcement Center as a pre-trial detainee, various prison

officials and governmental entities violated his civil rights.

Josey’s complaint also contained several state law claims.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50773
                                -2-

The district court dismissed Josey’s complaint with prejudice for

failure to state a claim pursuant to FED. R. CIV. P. 12(b)(6), and

Josey timely appealed.

     Josey has filed a motion to compel this court to acknowledge

that his handwritten appellate brief was compliant with the rules

of this court.   That motion is GRANTED.   All of Josey’s other

outstanding motions before this court are DENIED.

     Liberally construed, Josey has presented an argument that

the district court erred in dismissing his complaint for failure

to state a claim.   After a de novo review of the record and the

briefs before us, we conclude that the district court correctly

dismissed Josey’s complaint pursuant to FED. R. CIV. P. 12(b)(6).

See Lowrey v. Texas A & M Univ. Sys., 117 F.3d 242, 246 (5th Cir.

1997); Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284

(5th Cir. 1993); Manax v. McNamara, 842 F.2d 808, 812 (5th Cir.

1988).

     AFFIRMED.